Non-Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1-17 are pending in the present application.  Claims 9-17 stand withdrawn from consideration as being drawn to a nonelected invention.  Claims 1-8 stand rejected as indicated below.
Applicant’s statement of rejoinder upon allowance of a generic claim is noted.  However, as stated in the requirement of restriction, rejoinder occurs where “applicant elects claims directed to product/apparatus”.  However, applicant elected a process of producing bile acid derivatives which will not be entitled to rejoinder of the other claims if found allowable.

Claim Objections
The objection under 37 CFR 1.75(c) of claim 8 is withdrawn.

Improper Markush
The rejection of claims 1-7 on the basis of improper Markush grouping is 
 withdrawn.
Claim Rejections - 35 USC § 112
The rejection of claims 2-4 and 6 under 35 U.S.C. 112, second paragraph, is withdrawn.

Claim Rejections - 35 USC § 102
The rejection of claims 1-7 under 35 U.S.C. 102(a)(1) over Linhares et al. (Bioorganic & Medicinal Chem., 2015, cited by applicant on IDS submitted 08/06/2020) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liñares et al. (Bioorganic & Medicinal Chem., 2015, cited by applicant on IDS submitted 08/06/2020) in view of Schwarz et al. (CS 236228).
Liñares et al. teaches the enzymatic synthesis of acetylated bile acids and ethyl esters derivatives such as chenodeoxycholic acid utilizing lipase B from Candida antarctica:

    PNG
    media_image1.png
    204
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    486
    media_image2.png
    Greyscale
(see the entire article, especially Schemes 1 and 2; Tables 1-3; paragraphs 2.2.1, 2.3, 3).  As taught by the reference CAL B shows “good regioselectivity” in catalyzing the acetylation of 3 hydroxyl group of the bile acids (see page 4807, paragraph 2.3).
The instant claims differ from the reference by reciting cholic acid derivatives with “one or two further hydroxyl group(s) at position 6 or at positions 6 and 7 respectively; and wherein none of the rings A, C and D has further hydroxyl groups”.  That is, unlike Liñares, the cholic acid derivatives of the instant claims have a 6 hydroxyl group.
However, cholic acid derivatives as defined by formulae I and II are known in the art as evidenced by Schwarz et al.:

    PNG
    media_image3.png
    190
    345
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    185
    389
    media_image4.png
    Greyscale
(see the attached English Abstract).	Based on the teaching of Liñares of the regioselectivity of CAL B in catalyzing the acetylation of 3 hydroxyl group of bile acids, the skilled artisan would have the reasonable expectation of the production of:

    PNG
    media_image4.png
    185
    389
    media_image4.png
    Greyscale
by contacting 
    PNG
    media_image3.png
    190
    345
    media_image3.png
    Greyscale
with CAL B.  The Court has held that the use of analogous reactants in a known process is prima facie obvious.  In re Durden, 226 USPQ 359 (1985).  Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and, thus, alter the nature of the product or the operability of the process.  In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA P BADIO/Primary Examiner, Art Unit 1628